Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 2,
2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-01062-CV


                        GEORGE R. NEELY, Appellant

                                       V.

                     THE STATE BAR OF TEXAS, Appellee

                     On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-36453


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 30, 2013. On March 24,
2015, appellant filed a notice of dismissal of his appeal. We construe appellant’s
notification as a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM
Panel consists of Justices McCally, Brown and Wise.